DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 does not end in a period as required by MPEP 608.01(m).  Appropriate correction is required.
For purposes of examination, the claim has been interpreted to end at the semicolon following “cutout”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a sink” in line 3, however, a sink has already been provided for in claim 10 creating confusing antecedent basis. As such it is unclear if the limitation of claim 12 is to referring back to claim 10 or reciting a different feature. For 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan et al. (US Patent Publication No. 2021/0052069, effectively filed 8/20/2019).
Re. claim 10, Phan discloses a modular water center appliance comprising:  a top section including: a sink basin (see at least paragraph 0029) first and second side panels (D and E); and a rear panel, wherein the rear panel comprises a top member (the member closest to element F in Figure 4), a first side member (58), and a second side member (64), configured such that the top member, first side member, and second side member of the bottom section rear panel together form a bottom section rear panel cutout (forming a cutout that is further divided by vertical members 60 and 62, see paragraph 0042 and Figure 4).  
Re. claim 13, Phan discloses a modular water center appliance comprising:  a bottom section including: a sliding drawer (see Figure 5); first and second side panels (D and E); and a rear panel, wherein the rear panel comprises a top member (the 
While the prior art discloses being a water center appliance, the preamble limitation “a modular water center appliance” has not been given full patentable weight as it has been held that when the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP 2111.02(II)).
Re. claim 15, Phan further discloses a modular water center appliance wherein the bottom suction further includes a floor panel (40) connected to the first and second side panels of the bottom section (see Figure 1 and paragraph 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan as applied to claim 10 and further in view of Martinez (US Patent No. 6,938,283).
Re. claim 11, Phan further discloses a modular water center appliance wherein the top section, rear panel top member, bottom member, and two side members are configured such that the top section rear panel cutout is aligned with a mechanical connection, wherein the mechanical connection is accessible through the top section rear panel cutout (see paragraph 0042).  
Phan, however, does not explicitly recite the use of a faucet.
Martinez teaches that it is old and well known in the art of modular water center appliances to include a faucet (56) with a mechanical connection (58).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Plan by including a faucet with a mechanical connection as taught by Martinez to provide water to the sink and to pass those connections through the openings of Plan to allow them to pass through the cabinet.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan as applied to claim 13 and further in view of Houchins et al. (US Patent No. 4,369,532).
Re. claim 14, Phan does not explicitly recite a circular panel cutout on a first side panel.
Houchins teaches that it is old and well known in the art of water center appliances to provide a first side panel of the bottom section includes a circular side panel cutout (36) positioned near a rear edge of the first side panel (Figure 1).  
.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan as applied to claim 15 and further in view of Lizell (US Patent Publication No. 2005/0285488).
Re. claims 16-17, Phan does not explicitly recite a floor plane comprising a panel cutout.
Lizell teaches that it is old and well known in the art of modular water center appliance to have a floor member wherein the floor panel comprises a front member, a first side member, and a second side member, configured such that the front member, first side member, and second side member of the floor panel form a floor panel cutout and wherein the cutout is rectangular in shape (see Figures 2 and 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Phan by including the floor member with a floor panel cutout as taught by Lizell to allow for the passage of plumbing, electrical wiring, HVAC conduits, etc. through the bottom of the cabinet without needing to cut holes in the structure (see paragraph 0007).  


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Lowe (US Patent Publication No. 2005/0099101), is analogous because it discloses a cabinet a first sliding drawer; and a second sliding drawer, wherein the first sliding drawer and the second sliding drawer are shaped to accommodate one or more components of the top section.

Allowable Subject Matter
Claims 1-9 are allowed.
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a water center appliance according to the claim including: a top section, the top section including: a sink basin; first and second side panels; and a rear panel, wherein the rear panel comprises a top member, a bottom member, and two side members, configured 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754